Citation Nr: 0120281	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to service connection for a respiratory disease.

Entitlement to service connection for arthritis of the knees.

Entitlement to service connection for a peripheral vascular 
disorder.

Entitlement to service connection for a venous disease, 
including venous thrombus of the left leg.

Entitlement to service connection for a kidney disorder.

Entitlement to service connection for a sinus condition.

Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1944 to August 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied the veteran's 
claims for service connection for bronchitis, arthritis of 
the knees, peripheral vascular disease, a venous disease of 
the leg, a kidney condition, and a sinus condition as not 
well grounded.  This rating decision also denied an increased 
evaluation for hypertension (rated 10 percent), and the 
veteran appealed this determination as well.

The issues, other than the issue of entitlement to an 
increased evaluation for hypertension, will be addressed in 
the remand section of this decision.


FINDING OF FACT

The veteran's hypertension is manifested primarily by 
systolic pressure between 160 to 200 and diastolic pressure 
between 90 and 100, and is controlled with medication; 
systolic pressure predominantly 200 or more or diastolic 
pressure predominantly 110 or more is not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.104, Code 7101, effective prior to and as 
of January 12, 1998.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from June 1944 to August 1976.

Service medical records show that the veteran had elevated 
blood pressure.  A May 1977 RO rating decision granted 
service connection for hypertension and assigned a 10 percent 
evaluation for this condition.  The 10 percent evaluation was 
effective from September 1976 and has remained unchanged 
since then.

In December 1997, the veteran submitted a claim for an 
increased evaluation for hypertension.  VA and private 
medical reports show that he was treated and evaluated for 
various conditions in the 1990's and 2000.  The medical 
records reveal that he takes medication to control his 
hypertension.

The veteran underwent a VA medical examination in March 1998.  
It was noted that he had a history of hypertension since 1952 
without any complications.  His blood pressure was 185/92.  
The diagnosis was hypertensive vascular disease.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for an increased evaluation 
for hypertension.  There is no identified evidence not 
accounted for and an examination has been performed with 
regard to this claim.  The veteran and his representative 
have been provided with a statement of the case that 
discusses the pertinent evidence, and the laws and 
regulations related to the veteran's claim, that essentially 
notifies the veteran of the evidence needed to prevail on the 
claim.  Under the circumstances, the Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove the claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of the claim as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more.  A minimum 
10 percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  38 C.F.R. § 4.104, Code 7101, effective prior to 
January 12, 1998.

The regulations for the evaluation of hypertension were 
revised, effective from January 12, 1998.  62 Fed. Reg. 
65207-65224 (Dec. 11, 1997).  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
is to the advantage of the veteran should be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCREC 3-2000.

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) warrants a 60 percent rating when the 
diastolic pressure is predominantly 130 or more.  A 
40 percent rating is warranted when the diastolic pressure is 
predominantly 120 or more.  A 20 percent rating is warranted 
when the diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  A 10 percent 
rating is warranted when the diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; there is a history of 
diastolic pressure predominantly 100 or more and the 
individual requires continuous medication for control.  
38 C.F.R. § 4.104, Code 7101, effective as of January 12, 
1998.

In this case, the evidence shows that the veteran's 
hypertension is manifested primarily by systolic pressure 
between 160 to 200 and diastolic pressure between 90 and 100, 
and that the hypertension is controlled with medication.  The 
evidence does not reveal the presence of systolic pressure 
predominantly 200 or more or diastolic pressure predominantly 
110 or more to support the assignment of a 20 percent rating 
for the hypertension under the criteria of diagnostic code 
7101, effective prior to or as of January 12, 1998.

The preponderance of the evidence is against the claim for a 
higher rating for hypertension, and the claim is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for hypertension is denied.


REMAND

As noted above, the VCAA, Pub. L. No. 106-475, redefined VA's 
duty to assist a veteran in the development of a claim.  The 
VCAA, Pub. L. No. 106-475, also eliminated the concept of a 
well-grounded claim.  In this case, there is additional VA 
duty to assist the veteran in the development of his claims 
for service connection for various disorders, and the RO 
should readjudicate the claims on the merits.

The RO should advise the veteran of the evidence needed to 
substantiate his claims for service connection for a 
respiratory disease, arthritis of the knees, a peripheral 
vascular disorder, a venous disease, a kidney condition, and 
a sinus condition.  The RO should assist the veteran in 
obtaining any relevant evidence.

Various evidence has been associated with the veteran's 
claims folders after the case was received by the Board.  The 
veteran has not waived initial consideration of all of this 
evidence by the RO.  Due process requires that the RO 
consider all relevant evidence and provide the veteran with a 
supplemental statement of the case.  38 C.F.R. § 20.1304(c) 
(2000).

A review of the record shows that service connection is 
currently in effect for prostate carcinoma due to agent 
orange exposure, rated 100 percent; degenerative arthritis of 
the lumbar spine with disc disease and left femoral palsy, 
rated 60 percent; and hypertension, rated 10 percent.  The 
veteran is entitled to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(s) on account of having one 
disability rated 100 percent and another disability rated 
60 percent.  These significant service-connected disabilities 
and the medication used to treat them may have had an effect 
on the disabilities being considered in this appeal.  The 
evidence also reveals that the veteran has had arthritis of 
the lumbar spine since service and indicates a history of 
arthritis of the knees for many years.  In the judgment of 
the Board, the veteran should undergo a VA compensation 
examination in order to determine the nature and extent of 
the claimed disabilities, and to obtain opinions as to the 
etiology of any conditions found.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for respiratory problems, 
arthritis of the knees, peripheral 
vascular disorder, venous disease, kidney 
disorder, and sinus problems since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any respiratory 
disease, arthritis of the knees, 
peripheral vascular disorder, venous 
disease, kidney disorder, and sinus 
condition, and to obtain opinions as to 
the etiology of any condition found.  All 
indicated studies, including X-ray 
studies of the knees, should be 
performed.  The examiner should give 
fully reasoned opinions as to the 
etiology of the conditions founds, 
including opinions as to whether it is at 
least as likely as not that the 
conditions are related to an incident of 
service or to the above-noted service-
connected disabilities, including 
medication used to treat a service-
connected disability.  The examiner 
should support the opinions by discussing 
medical principles as applied to the 
specific medical evidence in the 
veteran's case.  In order to assist the 
examiner in providing the requested 
information, the claims folders must be 
made available to him or her and reviewed 
prior to the examination.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should review the claims for 
service connection for a respiratory 
disease, arthritis of the knees, 
peripheral vascular disorder, venous 
disease, kidney disorder, and sinus 
condition on the merits.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond before the 
file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 



